Citation Nr: 1720143	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  10-44 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Whether new and material evidence has been received to reopen a previously denied claim of service connection for bronchial asthma with bronchitis (also claimed as double pneumonia).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.Lee, Associate Counsel





INTRODUCTION

The Veteran served from August 1964 to October 1964 in the United States Army.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Veteran originally filed a claim for service connection for bronchial asthma with bronchitis (also claimed as double pneumonia) (hereinafter "bronchial asthma") in September 1980.  That claim was ultimately denied in a January 1981 rating decision.  He then filed to reopen his claim in February 2008 for service connection for bronchial asthma.  That claim was ultimately denied in a June 2008 rating decision.  The Veteran again sought to reopen his claim in August 2009 for service connection for bronchial asthma.  In October 2009, the RO issued a denial stating a lack of new and material evidence submitted to reopen his claim.  In January 2010, the Veteran filed a Notice of Disagreement.  In October 2010, the RO issued a Statement of the Case continuing to deny reopening the Veteran's claim for bronchial asthma.  In November 2010, the Veteran filed a substantive appeal via a VA Form 9, Appeal to the Board of Veterans' Appeals. 

At his request, the Veteran was scheduled for a March 2017 Board hearing in Washington, D.C.  However, he later withdrew the hearing request on an earlier date in March 2017, prior to the hearing date, stating he would not be able to attend due to health issues.  See March 2017 Report of Contact.


FINDINGS OF FACT

1.  In a final rating decision issued in June 2008, the RO denied service connection for bronchial asthma with bronchitis (also claimed as double pneumonia) on the basis that new and material evidence had not been submitted.

2.  Evidence added to the record since the final June 2008 denial is cumulative or redundant of the evidence of record at the time of the prior decision and does not raise a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for bronchial asthma with bronchitis (also claimed as double pneumonia).


CONCLUSION OF LAW

New and material evidence has not been received, and the claim of service connection for bronchitis with bronchial asthma (also claimed as double pneumonia) may not be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, the Board finds that VA has met all statutory and regulatory notice and duty to assist provisions, and the Veteran has alleged no such deficiencies.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  New and Material

Legal Criteria

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

"New" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

Analysis

The Veteran seeks to reopen his previously-denied claim for service connection for bronchial asthma.  

Of record at the time of the June 2008 rating decision, his last final rating decision, were service treatment records (STRs), an undated private physician statement by Dr. P.C., and statements by the Veteran.  The RO denied reopening the Veteran's claim for bronchial asthma as none of the evidence he submitted constituted as new and material evidence because it did not relate to an unestablished fact necessary to substantiate and did not raise a reasonable possibility to substantiate his claim.  The private physician statement from Dr. P.C. stated the Veteran had a current diagnosis of chronic obstructive lung disease with recurrent acute exacerbation and acute bronchitis, but this did not relate to whether his pre-existing bronchial asthma was aggravated by his military service. 

In June 2008, the Veteran was sent an Automated Decision Letter, advising him of the decision and his appellate rights.  However, no further communication regarding his claim of entitlement to service connection for bronchial asthma was received until August 2009, when VA received this application to reopen the claim.  Therefore, the June 2008 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002) [(West 2014)]; 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2002) [2015].  
In this regard, the Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period. However, in the instant case, such regulation is inapplicable as no new evidence pertaining to the Veteran's claim for service connection for bronchial asthma was received prior to the expiration of the appeal period stemming from the June 2008 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011); Roebuck v. Nicholson, 20 Vet. App. 307, 316 (2006); Muehl v. West, 13 Vet. App. 159, 161-62 (1999).

Evidence received since the June 2008 rating decision consists of a private physician statement from Dr. P.C.; statements by the Veteran, and a DA Form 8-274, Medical Condition Physical Profile Record.  The private physician statement and the DA Form 8-274 are duplicates of evidence already of record prior to the June 2008 rating decision.  In addition, the Veteran's assertions, while contained in new written statements, are redundant of the assertions he presented prior to June 2008.

Therefore, the Board finds that the evidence received since the June 2008 rating decision is cumulative or redundant of the evidence of record at the time of the prior decision.  None of this evidence is new, and it does not raise a reasonably possibility of substantiating the Veteran's claim of service connection for bronchial asthma.  Consequently, new and material evidence has not been received to reopen such claim and the Veteran's appeal must be denied.


ORDER

New and material evidence not having been received, the claim for service connection for bronchial asthma with bronchitis (also claimed as double pneumonia) is denied.




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


